Citation Nr: 1309476	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  06-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed left shoulder disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from July 1968 to March 1972 and from January 1983 to May 1984 with additional service with Reserve. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the RO.  

In an August 2011 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for a left shoulder disorder and remanded the reopened claim for further development of the record. The development has been completed and the claim has been returned to the Board for appellate disposition.

The Veteran's appeal originally included the issue of service connection for traumatic brain injury (TBI), claimed as the residuals of a head injury. During the pendency of the appeal, the RO, in a September 2012 decision, granted service connection for TBI and evaluated the TBI with the already service-connected posttraumatic stress disorder (PTSD), assigning a 70 percent rating for the disability (PTSD with alcohol dependence and TBI-like symptoms) effective on July 20, 2005 and a 100 percent rating for the disability effective on May 27, 2008. 

Therefore, his appeal concerning the issue of service connection for TBI has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current left shoulder disorder that is due to the documented injury in early 1981 or another event or incident of his service, including any period of inactive or active duty for training.  

2.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology linking the onset any current left shoulder manifestations including pain to a period of active service or any period of inactive or active duty for training.  


CONCLUSION OF LAW

The Veteran does not have a left shoulder disability due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2005 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

A June 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the June 2006 letter, and opportunity for the Veteran to respond, the November 2006 Statement of the Case (SOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of this notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

The Veteran asserts that his claimed left shoulder disorder had an onset due to an injury sustained during his service with the Reserve. 

The service entrance examination in June 1968 and the separation examination in January 1972 noted that the Veteran's upper extremities were normal.  

A February 1981 service treatment record reflects the Veteran's complaint of a painful left shoulder. Objectively, there was no obvious trauma or deformity. The Veteran exhibited a decreased range of motion. The assessment was that of acute painful shoulder syndrome.

A March 1981 service treatment record documents the Veteran's report that he hurt his left shoulder working in the cargo loading unit. Objectively, he demonstrated pain in elevation of his arm. The assessment was that of subacromioclavicular bursitis.

In connection with an enlistment examination performed in July 1982, the Veteran reported being in good health and denied having a painful or 'trick' shoulder or elbow.  

The service treatment records referable to the Veteran's second period of active service are negative for complaints or findings referable to a left shoulder disorder.  

In the report of an August 2012 VA examination, the examiner noted that the Veteran's complaint of injuring his left shoulder during a period of Reserve service at Travis Air Force base while unloading and pushing a pallet of cargo. 

The Veteran rated his current left shoulder pain as 1-2 out of 10 with periods of short, sharp pain that were rated 10 out of 10. During the periods of short, sharp pain, he was unable to move his shoulder for 3-5 minutes. After 3-5 minutes he was able to perform certain movements and the pain gradually went away. 

An X-ray examination of the left shoulder was unremarkable. On objective examination, the diagnosis was that of left shoulder strain.

The examiner indicated that the claimed left shoulder disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness. 

The examiner noted that the Reserve treatment record reported an in-service injury and a diagnosis of acute painful shoulder syndrome. However, the examiner noted that the current clinical examination was not productive of tenderness at the shoulder or weakness of the upper extremity. 

The examiner described the Veteran as having a well-developed upper body, like someone who lifted weights and suggested that he did not give a good effort in range of motion testing. 

The examiner concluded that the left shoulder problem noted in his Reserve treatment records resolved without further disorder and that the Veteran did not have any current disability related thereto.

In this case, the preponderance of the evidence does not serve to link the onset of a current left shoulder disorder to an event or incident of any period of the Veteran's service. There is no medical opinion that even suggests that there exists a medical relationship, or nexus, between the current left shoulder disorder and the Veteran's active service.  

In the August 2012 report of VA examination, the examiner opined that the Veteran's claimed left shoulder disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness, explaining that the left shoulder problem noted in his Reserve treatment records resolved without further disability and that he did not have any current disability related thereto. 

Neither the Veteran nor his representative has identified, presented, or alluded to the existence of any medical evidence or opinion to contradict that provided by the VA examiner (which was based on a review of the medical records, taking the Veteran's history and performing examination).

The only evidence of record supporting the Veteran's claim are his various general lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

However, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomalotogy referable to the claimed left shoulder condition since service.  As noted, the service treatment records referable to his second period of active service are negative for a left shoulder disorder.  

Moreover, the Veteran expressly denied having a painful or 'trick' shoulder at the time of his enlistment examination in July 1982, subsequent to sustaining a left shoulder injury in early 1981.  Hence, the Board placed limited probative value on these lay assertions.  

For the foregoing reasons, the Board finds that the claim of service connection for a left shoulder disorder must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for a claimed left shoulder disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


